UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 11, 2013 Arden Group, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-9904 95-3163136 (Commission File Number) (IRS Employer Identification No.) 2020 S. Central Avenue Compton, California (Address of Principal Executive Offices) (Zip Code) (310) 638-2842 (Registrants Telephone Number, Including Area Code) No Change (Former name or former address, if changed since last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On March 11, 2013, the registrant issued a press release announcing its results of operations for the quarter and year ended December 29, 2012. A copy of the press release is being furnished as Exhibit99.1 to this Current Report on Form 8-K and is hereby incorporated in this Item 2.02 by reference thereto. The information in this Form 8-K and the Exhibit attached hereto shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (Exchange Act) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in filings under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 99.1 Press Release dated March 11, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARDEN GROUP, INC. (Registrant) Date: March 11, 2013 By: /s/BERNARD BRISKIN Name: Bernard Briskin Title: Chairman of the Board, President and Chief Executive Officer EXHIBIT INDEX Exhibit Number Description Press release.
